Citation Nr: 1456645	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy. 

2.  Entitlement to higher initial ratings for left lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling prior to November 24, 2008 and as 20 percent disabling from that date.

3.  Entitlement to higher initial ratings for right upper extremity diabetic peripheral neuropathy, evaluated as noncompensable prior to November 13, 2009 and as 20 percent disabling from that date.

4.  Entitlement to higher initial ratings for left upper extremity diabetic peripheral neuropathy, evaluated as noncompensable prior to November 13, 2009 and as 20 percent disabling from that date.

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2008, the RO granted service connection for right and left lower extremity neuropathy and rated each as 10 percent disabling from January 16, 2008.  In August 2009, the RO granted service connection for right and left upper extremity peripheral neuropathy and rated each as noncompensable from May 18, 2009.  In April 2011, the RO increased the Veteran's right and left lower extremity peripheral neuropathy from 10 to 20 percent each, assigning an effective date of January 16, 2008 for the right and November 28, 2008 for the left.  It increased the Veteran's right and left upper extremity peripheral neuropathy disabilities from noncompensable to 20 percent effective from November 13, 2009.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in September 2014, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's September 2014 hearing, he indicated that his upper and lower extremity neuropathies have become worse since the May 2013 VA examination, and his representative submitted an August 2014 report from a VA neurologist.  The neurologist's evaluation report indicates that the neurologist feels that the Veteran has severe distal symmetric peripheral polyneuropathy, consistent with diabetic neuropathy.  However, it indicates that features inconsistent with it were proximal weakness that developed 5 years prior, and the neurologist also noted that the Veteran also had a tremor of his right hand.  The neurologist recommended a repeat electromyogram, preferably with a neuromuscular expert, to see if this was consistent with typical distal symmetric diabetic neuropathy or whether there is evidence of proximal involvement.  To date, there is no such electromyographic report of record, and it is unclear if all relevant medical records of treatment which the Veteran has received since his claim for lower extremity peripheral neuropathy was filed in January 2008 are of record.  Accordingly, further development is needed in this regard.  The Board further notes that service connection is in effect only for diabetic peripheral neuropathy, and that the Veteran's diabetic peripheral neuropathy has been service-connected as secondary to his service-connected diabetes mellitus.  In light of the record, another VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran has received since January 2008 for the disabilities at issue, including any reports of electromyography conducted since August 2014.  

2.  Thereafter, schedule the Veteran for a VA examination for his service-connected bilateral upper and lower extremity diabetic peripheral neuropathy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.   The examination report should be prepared in conjunction with VA protocols for conducting examinations to rate service-connected diabetic peripheral neuropathy of each upper and lower extremity.  This includes grading, for each upper and lower extremity involved, the degree of paralysis (mild, moderate, moderately severe, or severe incomplete or complete paralysis) of each extremity, caused by service-connected diabetes mellitus.  All pertinent clinical findings should be reported in detail, including motor and sensory examination findings.  If an August 2014 or more recent electromyographic report has not been obtained, an electromyogram should be performed and considered in making the examination report, particularly the assessment as to the degree of incomplete paralysis in each extremity due to diabetic neuropathy. 

3.  After the examination report is furnished, the RO should review it to determine whether it is fully responsive to the remand orders above.  If it is not, it should be returned for completion.  

4.  Thereafter, the RO should review the expanded record and determine whether higher ratings are warranted for the diabetic peripheral neuropathy disabilities at issue.  Thereafter, the Veteran and his representative should be furnished a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

